In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1644 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

ROBERT DEKELAITA, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 14 CR 497 — Matthew F. Kennelly, Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 19, 2017 — DECIDED NOVEMBER 17, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and ROVNER, 
Circuit Judges. 
   WOOD, Chief Judge. Attorney Robert DeKelaita thought he 
had found the perfect recipe for success: identify a niche and 
become the expert. But he overlooked the part about comply‐
ing  with  the  law:  his  niche  included  helping  clients  submit 
fraudulent asylum applications. When it caught up with him, 
the government charged him with engaging in a single, dec‐
2                                                           No. 17‐1644 

ade‐long conspiracy through which he facilitated the submis‐
sion of nine fraudulent  asylum applications.  DeKelaita  con‐
tends that it failed to prove such an overarching conspiracy, 
and that at best the evidence at trial showed only several in‐
dependent conspiracies, none of which was properly subject 
to prosecution. Our review of the evidence convinces us oth‐
erwise.  DeKelaita  was  charged  with  and  convicted  on  only 
one conspiracy count. The jury had sufficient evidence to con‐
vict DeKelaita for either the charged conspiracy or a subsec‐
tion  of  it.  That  is  all  the  law  requires,  and  so  we  affirm  the 
judgment of the district court. 
                                     I 
     One of DeKelaita’s specialties was providing legal repre‐
sentation for recent immigrants applying for asylum. Asylum 
in the United States is reserved for people who are unable to 
return to their home country because of either persecution or 
a  well‐founded  fear of  persecution  based  on  “race,  religion, 
nationality, membership in a particular social group, or polit‐
ical opinion.” 8  U.S.C. §§ 1101(a)(42)(A), 1158(b)(1)(A). Asy‐
lum is unavailable if the person can be sent to a safe country 
that is willing to accept him or her. § 1158(a)(2)(A). Applicants 
for  asylum  must  submit  a  form  that  sets  forth  the  basis  for 
their  application  and  how  they  meet  the  statutory  criteria. 
They must then sit for an interview with a  U.S. Citizenship 
and Immigration Services officer. The Affirmative Asylum Pro‐
cess,  U.S.  CITIZEN  SERVICES  (last  visited  Nov.  15,  2017), 
https://www.uscis.gov/humanitarian/refugees‐asylum/asy‐
lum/affirmative‐asylum‐process. The applicant must provide 
a translator if one is needed. The interviewing officer eventu‐
ally makes the initial determination of the applicant’s eligibil‐
ity. Id. 
No. 17‐1644                                                         3

    DeKelaita’s  clients  were  primarily  Assyrian  or  Chaldean 
Christians from Muslim‐ruled countries, such as Iraq. Many 
clients  had  indeed  suffered  persecution,  but  their  eligibility 
was statutorily foreclosed or doubtful because they either had 
already found refuge in another county or their history of per‐
secution failed to meet the required severity for asylum in the 
United  States.  Not  willing  to  take  “no”  for  an  answer, 
DeKelaita tried to improve the chances of asylum for at least 
nine of his clients by submitting fraudulent applications. The 
nature  of  the  fraud  depended  on  the  client.  For  some, 
DeKelaita concealed evidence that the applicant already had 
obtained legal status in a safe country. For others, he drafted 
and submitted applications that either fabricated or exagger‐
ated the extent of persecution the applicant had endured. 
    At the interview stage, DeKelaita was able to ensure that 
applicants stuck to the script by bringing interpreters into the 
fold. He worked with the interpreter and client pre‐interview 
to hammer out the narrative. When the interpreter accompa‐
nied the client to the interview, the interpreter spoon‐fed an‐
swers to the applicant or “translated” incorrectly. Before 2006, 
the government did not have the benefit of interview moni‐
tors  who  might  have  flagged  the  discrepancies.  Post‐2006, 
there was a dearth of monitors who spoke Assyrian or Chal‐
dean,  the languages  of DeKelaita’s  clients, leaving many  in‐
terviews difficult, if not impossible, to review. 
    Between 2000 and 2003, DeKelaita followed this template 
for seven applicants. In all but one case, DeKelaita employed 
the  same  interpreter.  A  three‐year  gap  followed  before 
DeKelaita  worked  on  the  next  allegedly  fraudulent  applica‐
tion. His modus operandi was unchanged, though he now used 
4                                                      No. 17‐1644 

the  services  of  a  different  interpreter,  Adam  Benjamin.  An‐
other three years elapsed before DeKelaita submitted the last 
of the nine applications. This application, filed in November 
2009 on behalf of Hilal Albqal, relied on an exaggerated his‐
tory  of  persecution,  which  DeKelaita  had  concocted. 
DeKelaita again worked with Benjamin. 
    At trial he was convicted on four charges: one for conspir‐
acy  to  defraud  the  government  on  the  asylum  applications, 
and three for false statements he either made or induced on 
Albqal’s application. The district court vacated the three con‐
victions related to Albqal’s application following a post‐trial 
motion. The jury unanimously found only one false statement 
in Albqal’s application, but the court ruled that this statement 
was immaterial to his receipt of asylum. That meant, the court 
concluded,  that  the  government  had  failed  to  prove  an  ele‐
ment  of  the  substantive  crimes.  That  left  standing  only  the 
conspiracy conviction.  
                                 II 
    On appeal from that remnant of the case, DeKelaita com‐
plains  of  a  variance  between  the  crime  the  government 
proved and the crime with which he was indicted. To prevail 
on his variance argument, DeKelaita must show both that no 
rational trier of fact could have found that the evidence at trial 
proved a single conspiracy and that the variance was prejudi‐
cial. United States v. Avila, 557 F.3d 809, 815 (7th Cir. 2009). This 
case presents a twist on the normal situation. Ordinarily, an 
argument  of  this  sort  arises  in  a  “hub‐and‐spoke”  conspir‐
acy—in other words, an arrangement in which there is a brain 
center  (the  hub)  masterminding  either  contemporaneous, 
similar‐looking conspiracies or one large conspiracy with bit 
players  (the  spokes)  orbiting  the  hub  and  coordinated 
No. 17‐1644                                                         5

through  it. The spokes rarely have anything to do with one 
another.  Variance  arguments  are  most  often  made  by  the 
spokes. Their complaint is typically that by charging what re‐
ally  was  many  conspiracies  as  one,  the  government  put  the 
defendant  on  trial  for  criminal  conspiracies  in  which  he 
played no part.  
    This case is different because DeKelaita is the hub. Usually 
there  is  no  need  to  distinguish  between  a  single  conspiracy 
and multiple conspiracies in a case against the hub, because 
no matter the relationship between alleged conspiracies, the 
hub is involved in each. Consequently, there is no danger of 
wrongfully transferring guilt based on conduct from an un‐
connected conspiracy. United States v. Flood, 965 F.2d 505, 509 
(7th Cir. 1992). DeKelaita nonetheless argues that he was prej‐
udiced by the joinder of the allegedly distinct conspiracies be‐
cause the government should not be able to “string together 
… conspiracies related in kind though they might be, when 
the only nexus among them lies in the fact that one man par‐
ticipated in  all.” United States v. Varelli, 407 F.2d 735, 745 (7th 
Cir. 1969). He assumes that this statement from Varelli applies 
even to cases in which the defendant is that “one man.”  
    DeKelaita also raises a second point about the significance 
in his case of the line between a single conspiracy and multi‐
ple  conspiracies.  He  contends  that  none  of  the  independent 
conspiracies (hub to spoke 1, hub to spoke 2, etc.) was subject 
to prosecution. With respect to the first eight asylum applica‐
tions, he argues that prosecution is time‐barred. See 18 U.S.C. 
§ 3282(a)  (providing  a  five‐year  statute  of  limitations).  His 
conviction on the ninth, as we mentioned earlier, was vacated 
by  the  district  court.  Ergo,  DeKalaita  reasons,  he  cannot  be 
prosecuted for the related conspiracy.  
6                                                      No. 17‐1644 

    We  assume  for  present  purposes  that  each  agreement  to 
submit a fraudulent application was its own conspiracy, and 
that  while  the  indictment  charged  one  overarching  conspir‐
acy, the government proved nine individual conspiracies. We 
assume further that the existence of the individual conspira‐
cies can be seen as a variance from the indictment. Even with 
those favorable assumptions, DeKelaita cannot prevail unless 
the alleged variance is prejudicial. And since he was convicted 
on only one count of conspiracy, he cannot show prejudice if 
there is sufficient evidence of a timely prosecution for a con‐
spiracy related to any application. We therefore take up that 
question, starting with the most recent asylum application—
Albqal’s.  
    DeKelaita does not directly deny his involvement in a con‐
spiracy to submit a fraudulent asylum application of behalf of 
Albqal. His forbearance is wise. The record shows that about 
one month after Albqal arrived in the United States, he met 
with DeKelaita. During that meeting Albqal told DeKelaita he 
wanted DeKelaita to be his attorney. They discussed Albqal’s 
past, which included a house fire caused by an electrical short. 
DeKelaita  advised  Albqal  that  his  application  would  be 
stronger  if  he  said  Islamic  extremists  started  the  fire. 
DeKelaita also told Albqal that he, DeKelaita, could add facts 
from Albqal’s brother’s application. The brother was also one 
of  DeKelaita’s  clients.  At  the  end  of  the  meeting  DeKelaita 
agreed to represent Albqal for his asylum application. 
    Instead of denying his involvement in Albqal’s dishonest 
application, DeKelaita attacks from the flanks. He argues that 
his acquittal on all substantive charges related to Albqal’s ap‐
plication forecloses a conspiracy conviction. But this reveals a 
fundamental misunderstanding of conspiracy law. Contrary 
No. 17‐1644                                                         7

to  DeKelaita’s  assertion,  the  post‐trial  judgment  of  acquittal 
on substantive claims does not preclude conviction for con‐
spiracy. The law plainly states: “The crime of conspiracy is the 
agreement itself.” United States v. Corson, 579 F.3d 804, 810 (7th 
Cir.  2009).  Moreover,  the  judgment  of  acquittal  in  this  case 
was granted  because the only lie that the  jury  unanimously 
found to be included in Albqal’s asylum application was im‐
material to the grant of his application. Which lies were told 
on Albqal’s application and whether they were material does 
not matter for purposes of conspiracy. Nor does it matter that 
the  jury  did  not  unanimously  find  DeKelaita  had  made  or 
procured any of the other false statements to which the gov‐
ernment pointed. Failing to achieve the conspiracy’s goal does 
not negate the underlying agreement. Id.  
    With that cloud cleared, we can move to the main issue: 
was there an overt act in furtherance of the conspiracy within 
the  five‐year  period  preceding  the  indictment?  See  United 
States v. Curley, 55 F.3d 254, 257 (7th Cir. 1995) (“The statute of 
limitations runs from the last overt act in furtherance of that 
conspiracy.”). The indictment was filed on September 4, 2014, 
making the relevant date September 4, 2009. Several overt acts 
occurred after that date, any of which renders the prosecution 
timely whether there was one or several conspiracies. Albqal’s 
application was submitted on November 16, 2009. After that, 
Albqal met with DeKelaita on December 21, 2009, to prepare 
for Albqal’s interview, which was to take place the following 
day. Benjamin, the interpreter, was at that meeting. DeKelaita 
told Albqal that Benjamin would interpret during the asylum 
interview  and  that  Benjamin  would  let  Albqal  know  what 
story Albqal was supposed to use during the interview. For 
his  part,  Benjamin  gave  Albqal  instructions  on  what  facts 
Albqal  needed  to  memorize  for  the  interview  and  told  him 
8                                                          No. 17‐1644 

that he too would have the story memorized. Benjamin was 
with Albqal the next day at the asylum interview. Albqal ad‐
mits that he lied during his asylum interview, and Benjamin 
translated the lies. 
     One  final  word.  DeKelaita  is  unhappy  with  the  govern‐
ment’s dual Santiago proffers. A Santiago proffer is a pretrial 
filing made when the government intends to introduce state‐
ments from co‐conspirators under Federal Rule of Evidence 
801(d)(2)(E).  United  States  v.  Cox,  923  F.2d  519,  526  (7th  Cir. 
1991); United States v. Santiago, 582 F.2d 1128 (7th Cir. 1978). 
The purpose is to facilitate the admissibility of co‐conspirator 
evidence by making a preliminary showing that “1) a conspir‐
acy existed, 2) the defendant and the declarant were members 
thereof, and 3) the proffered statement(s) were made during 
the course of and in furtherance of the conspiracy.” Cox, 923 
F.2d at 526. In this case there were two Santiago proffers, the 
first of which alleged multiple conspiracies, while the second 
represented  the  evidence  as  supporting  a  single  conspiracy. 
DeKelaita  suggests  that  the  government’s  initial  take  on  its 
own evidence, revealed through the first Santiago proffer, is 
compelling support for finding that each application consti‐
tuted a separate conspiracy. Because the distinction between 
one  and  many  is  immaterial  in  this  case,  whatever  limited 
utility that argument may have has dissipated. Perhaps evi‐
dence that unfairly prejudiced the jury against DeKelaita was 
admitted under the auspices of a single conspiracy, but that is 
not the argument DeKelaita advances. 
                                   III 
   DeKelaita  was  convicted  on  a  single  conspiracy  count. 
Even if there was a variance between the indictment and evi‐
dence, there was sufficient evidence to establish the existence 
No. 17‐1644                                                     9

of  a  conspiracy  to  defraud  the  government.  Therefore,  any 
variance that existed did not prejudice DeKelaita. We AFFIRM 
the conviction.